Citation Nr: 1702897	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for shift workers disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a disability rating in excess of 10 percent for status post right shoulder distal clavicle resection.

6.  Entitlement to a disability rating in excess of 10 percent for lumbar strain.

7.  Entitlement to a disability rating in excess of 10 percent for left knee patella tendonitis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 
 

By rating action dated October 2014, the RO denied the Veteran's claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sleep apnea, PTSD, and shift workers disorder.  In February 2015, the Veteran filed a notice of disagreement (NOD) with regard to the denial of these claims in the October 2014 rating decision.  A statement of the case (SOC) has not been submitted addressing these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for depression to include as secondary to service-connected disabilities has been raised in a claim for VA benefits dated October 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sleep apnea, PTSD, and shift workers syndrome as well as entitlement to increased disability ratings for status post right shoulder distal clavicle resection, lumbar strain, and left knee patella tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and there is credible evidence of a continuity of symptomatology of tinnitus from service.  


CONCLUSION OF LAW

Tinnitus may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his service.  Specifically, he alleges that he began experiencing tinnitus during service.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  

The Veteran testified during his September 2016 Board hearing that he was exposed to a significant amount of noise in service from performing his military occupational specialty (MOS) in telecommunications.  He specifically noted noise exposure from using headsets listening to communications as well as being around loud generators.  Although he did not identify ringing in his ears at that time due to being around the noise, after his discharge from service, he noticed such.  Notably, the Veteran's DD 214 documents his MOS in telecommunications which is consistent with exposure to acoustic trauma.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of both in-service acoustic trauma and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus in service and for some years thereafter as well as the Veteran's report during an April 2009 VA audiological evaluation that he has had constant tinnitus since 2000.  However, the Board has considered the Veteran's explanation during the September 2016 Board hearing that he did not recognize a persistent ringing in his ears until he was regularly in a quiet environment.  See the September 2016 Board hearing, page 34.  The Board finds such a report plausible and the Veteran's reports of a continuity of symptomatology to be credible.  

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

The Veteran was last afforded a VA examination for his service-connected right shoulder disability in March 2011 and was last afforded a VA examination for his service-connected lumbar spine and left knee disabilities in May 2010.  During the September 2016 Board hearing, the Veteran indicated that these disabilities have since worsened.  In particular, he testified that the disabilities have caused increased pain, decreased range of motion, difficulty maintaining his balance, and decreased quality of life.  See the September 2016 Board hearing transcript, pgs. 7-9, 17-19, 21-23.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's right shoulder, lumbar spine, and left knee disabilities.  

Additionally, as was described in the Introduction above, by rating action of October 2014, the RO denied the Veteran's claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sleep apnea, PTSD, and shift workers disorder.  As stated above, in February 2015, the Veteran expressed disagreement with the denial of these claims.  A SOC has not been submitted addressing these issues.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  While the Board notes that the RO acknowledged receipt of the Veteran's notice of disagreement in a letter to the Veteran dated September 2016, due to the passage of time, the Board finds that remand of these issues for issuance of a SOC is appropriate.  Thus, the AOJ must issue a SOC as to the Veteran's claims of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sleep apnea, PTSD, and shift workers disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected status post right shoulder distal clavicle resection, lumbar strain, and left knee patella tendonitis.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion of the left and right knees, left and right shoulders, and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

2. Issue a SOC pertaining to the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sleep apnea, PTSD, and shift workers disorder based on the October 2014 rating decision and February 2015 notice of disagreement.  The Veteran and his representative should be notified that a timely substantive appeal must be filed in order to perfect the appeal of these issues.  

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


